Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer(s) filed on 6/8/22 have been reviewed and are accepted.  The terminal disclaimer(s) have been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Belinda Lee on 6/9/22.
	Application is changed as follows:

Replace the claims with:

1.  A method for preparing a thermoplastic polyurethane elastomer material with micro air holes, comprising following steps:
(1) feeding liquid raw materials including diisocyanate molecules and a polyol, and solid additives into a double-screw reactor to trigger a polymerization type chain extension reaction so as to obtain a hot melt having a high molecular weight;
(2) pushing the hot melt having a high molecular weight obtained in step (1) into a mixing extruder via an exit of the double-screw reactor, and allowing the reaction to continue to generate a macromolecular thermoplastic polyurethane melt with a molecular weight distribution in a narrow range;
(3) continuously feeding the obtained macromolecular thermoplastic polyurethane melt into a foaming extruder, and at the same time, adding a nucleator and a foaming agent into the foaming extruder, well mixing and homogenizing all materials to obtain a mixture, delivering the mixture to a mold head by a melt booster pump under a controlled pressure and at a fixed amount, and extruding a high-pressure hot melt from the mold head into an under-water granulation chamber; and
(4) granulating the high-pressure hot melt obtained in step (3) in the underwater granulation chamber, delivering granulated particles into a separator by process water via a multi-stage pressure-release expansion process water pipeline, separating the generated expanded particles from the process water at the separator, screening and drying the expanded particles to obtain the thermoplastic polyurethane elastomer material with micro air holes.
2.  The method for preparing a thermoplastic polyurethane elastomer material with micro air holes according to claim 1, wherein in step (1), the synthesized hot melt having a high molecular weight comprises the following raw materials in percentage by weight: 20-45% of the diisocyanate molecules, 45-70% of the polyol, 5-15% of n-butanediol and an allowance of the solid additives.
3.  The method for preparing a thermoplastic polyurethane elastomer material with micro air holes according to claim 2, wherein the diisocyanate molecules are diphenylmethane diisocyanate, trimethylene diisocyanate, tetramethylene diisocyanate, pentamethylene diisocyanate, hexamethylene diisocyanate, heptamethylene diisocyanate, octamethylene diisocyanate, 2-methyl-1, 5-pentamethylene diisocyanate, 2-ethyl-1, 4-butanediyl diisocyanate, 1, 5-pentamethylene diisocyanate, 1, 4-butanediyl diisocyanate, 1-isocyanate-3, 3, 5-trimethly-5-methyl isocyanate cyclohexane, 1, 4-bis(methyl isocyanate)cyclohexane, 1, 3-bis(methyl isocyanate)cyclohexane, 1, 4-cyclohexanediisocyanate, 1-methyl-2, 4-cyclohexanediisocyanate, 1-methyl-2, 6-cyclohexanediisocyanate, 2, 2’-dicyclohexylmethane diisocyanate, 2, 4’-dicyclohexylmethane diisocyanate, 4, 4'-dicyclohexylmethane diisocyanate, 2, 2’-diphenylmethane diisocyanate, 2, 4’-diphenylmethane diisocyanate, 4, 4’-diphenylmethane diisocyanate, 1, 5’-naphthalene diisocyanate, 2, 4-methylenephenyldiisocyanate, 2, 6-methylenephenyldiisocyanate, diphenylmethane diisocyanate, 3, 3’-dimethyl-biphenyl diisocyanate, 1, 2-diphenylethane diisocyanate or phenylene diisocyanate;
the polyol is polyether glycol or polyester glycol, wherein the polyether glycol is polytetramethylene ether glycol with a molecular weight in a range of 1000 to 2000, and polyester glycol is macromolecular glycol with a molecular weight in a range of 1000 to 3000 that is generated by polymerization of adipic acid and n-butanediol or by polymerization of adipic acid, n-butanediol and propanediol;
the solid additives comprise the following ingredients in percentage by weight: 0.5-2% of hindered phenol antioxidants, 0.5-2% of a hindered amine light stabilizer, and 0.05-0.5% of a mold release agent or lubricating agent.
4.  The method for preparing a thermoplastic polyurethane elastomer material with micro air holes according to claim 1, wherein process conditions of the polymerization type chain extension reaction in step (1) include a heating temperature in a range of 180 to 240℃, and a screw rotation speed in a range of 100 to 1500rpm;
and process conditions of the mixing extruder in step (2) include a screw rotation speed in a range of 100 to 300rpm and a heating temperature in a range of 140 to 220℃.
5.  The method for preparing a thermoplastic polyurethane elastomer material with micro air holes according to claim 1, wherein the mixing extruder is also provided with a regulator entrance for feeding a melt strength regulator at a tail end; and the melt strength regulator is a polyhydroxy functional group or polyisocyanate functional group polymer, added in an amount which accounts for 0.1-3% by mass of the macromolecular thermoplastic polyurethane melt obtained by the mixing extruder.
6.  The method for preparing a thermoplastic polyurethane elastomer material with micro air holes according to claim 1, wherein a weight ratio of the added macromolecular thermoplastic polyurethane melt to the nucleator and the foaming agent is (70-97): (0.01-0.5): (0.1-10).
7.  The method for preparing a thermoplastic polyurethane elastomer material with micro air holes according to claim 1, wherein the foaming extruder is also added with polymer auxiliaries via a front end, and a mass ratio of the added polymer auxiliaries to the macromolecular thermoplastic polyurethane melt is (0.1-30): (70-97);
the polymer auxiliaries are selected from any one or a mixture of several ones of polyurethane elastomer with a molecular weight of 30000 -100000, low-melting-point polyamide, modified polyester, modified PVC, maleic anhydride - methacrylate, and grafted polyolefin;
the nucleator is selected from at least any one of carbon nano-tube, silicon dioxide, talcum powder, modified calcium carbonate, carbon black and tetrafluoroethylene powder;
and the foaming agent is selected from at least any one of CO2, N2, normal butane, n-pentane and isopentane. 
8.  The method for preparing a thermoplastic polyurethane elastomer material with micro air holes according to claim 1, wherein process conditions of the foaming extruder in step (3) include a temperature in a range of 160 to 300℃, and a screw rotation speed in a range of 50 to 900rpm;
and the high-pressure hot melt behind the melt booster pump and in front of the mold head is under a pressure in a range of 50-220 bar.
9.  The method for preparing a thermoplastic polyurethane elastomer material with micro air holes according to claim 1, wherein the process water in the underwater granulation chamber in step (4) is at a temperature in a range of 10 to 60℃ and under a pressure in a range of 4 to15 bar.
10.  The method for preparing a thermoplastic polyurethane elastomer material with micro air holes according to claim 1, wherein in step (4), the multi-stage pressure-release expansion process water pipeline is a four-stage process water pipeline, wherein a water pressure is 4-15 bar in a first-stage process water pipe, 3-12 bar in a second-stage process water pipe, 2-6 bar in a third-stage process water pipe, and 1-4 bar in a fourth-stage process water pipe.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Dongguan Xioglin New Mat. Tech. Co. Ltd. (CN 106832887, already of record), and Dongguan Jixin Polymer Science & Tech. Co. Ltd. (CN 106084744, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  granulating the high-pressure hot melt obtained in step (3) in the underwater granulation chamber, delivering granulated particles into a separator by process water via a multi-stage pressure-release expansion process water pipeline, separating the generated expanded particles from the process water at the separator, screening and drying the expanded particles to obtain the thermoplastic polyurethane elastomer material with micro air holes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743